Case 1:20-cv-00478-JB-B Document 4 Filed 10/26/20 Page 1 of 1   PageID #: 25



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

GLEN TAYLOR, # 127254,                *
                                      *
       Plaintiff,                     *
                                      *
vs.                                   * CIVIL ACTION NO. 20-00478-JB-B
                                      *
ANTHONY SMILEY,                       *
                                      *
       Defendant.                     *

                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report   and   Recommendation    of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1) and dated

September 30, 2020 (Doc. 3) is ADOPTED as the opinion of this

Court.     It is ORDERED that this action be DISMISSED without

prejudice pursuant to 28 U.S.C. § 1915(g).

       DONE this 26th day of October, 2020.


                                    /s/ JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
